       Case 3:20-cv-00021-DHB-BKE Document 7 Filed 04/24/20 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION

CHAD R. WOFFORD,                    )
                                    )
           Plaintiff,               )
                                    )
     v.                             )                    CV 320-021
                                    )
WARDEN NATHAN BROOKS; DEPUTY )
WARDEN BEASLEY; DEPUTY WARDEN )
McCLOUD; DEPUTY WARDEN KEITH; )
CAPTAIN THOMAS; DEPUTY SPIRES;      )
NURSE MURRY; MRS. FISH; DEPUTY      )
WARDEN WICKER; LIEUTENANT           )
SYATHS; MRS. WILCOX; MRS. RICKS; )
MRS. STEWART; MRS. CLARK; TELFAIR )
STATE PRISON; OFFICER D. SMITH;     )
MAIL SUPERVISOR UNKNOWN;            )
MR. LYNN; and MRS. WHITT,           )
                                    )
           Defendants.              )
                                _________

                                         ORDER
                                         _________

       Plaintiff, incarcerated at Telfair State Prison in Helena, Georgia, was one of three

prisoners who attempted to join in bringing one lawsuit against the above-named Defendants.

See Coleman v. Brooks, CV 320-014 (S.D. Ga. Feb. 10, 2020). United States District Judge

Dudley H. Bowen, Jr., dismissed that improperly filed lawsuit without prejudice and directed

the Clerk of Court to file three separate lawsuits and directed Plaintiff Wofford must submit

his own motion to proceed in forma pauperis within fourteen days of the Clerk opening a

new lawsuit in his name. Id., doc. no. 6. When Plaintiff failed to respond, the Court

recommended dismissing the case.         (See doc. no. 3.)       Moved to action by the
       Case 3:20-cv-00021-DHB-BKE Document 7 Filed 04/24/20 Page 2 of 7



recommendation for dismissal, Plaintiff belatedly submitted a motion to proceed in forma

pauperis, although not on the standard federal form, and a request for subpoenas. (Doc. no.

5). Although the Court does not condone Plaintiff’s failure to timely respond to Judge Bowen’s

Order and comply with Local Rule 4.1, in an abundance of caution, the Court VACATES its

April 13, 2020 recommendation for dismissal. (Doc. no. 3.)

I.     Motion to Proceed In Forma Pauperis

       Plaintiff seeks to proceed in forma pauperis. After reviewing Plaintiff’s filing, it

appears that he lacks sufficient resources to prepay the filing fee. Accordingly, the Court

GRANTS Plaintiff leave to proceed in forma pauperis, (doc. no. 5-1), subject to compliance

with the conditions of this Order.

       Plaintiff is hereby advised that under the Prison Litigation Reform Act, Pub. L. No.

104-134, 110 Stat. 1321, all prisoners, even those who are allowed to proceed in forma

pauperis, must pay the filing fee of $350.00 in full. 28 U.S.C. § 1915(b)(1). Plaintiff must

also pay the full appellate court filing fee if a Notice of Appeal is filed. Prisoner litigants

allowed to proceed in forma pauperis must pay an initial partial filing fee of twenty percent

(20%) of the greater of the average monthly deposits to, or the average monthly balance in,

the prisoner’s account for the six-month period immediately preceding the filing of the

complaint. Prison officials are then required to collect the balance of the filing fee by

deducting twenty percent (20%) of the preceding month’s income credited to Plaintiff’s

account. 28 U.S.C. § 1915(b)(2). This payment shall be forwarded to the Clerk of Court

“each time the amount in the plaintiff’s account exceeds $10 until the full filing fees are

paid.” Id. The entire filing fee must be paid even if this suit is dismissed at the outset

because it is frivolous, malicious, fails to state a claim, or seeks monetary damages against a

                                              2
       Case 3:20-cv-00021-DHB-BKE Document 7 Filed 04/24/20 Page 3 of 7



defendant who is immune from such relief.

       In addition to requiring payment of the full filing fee, the Act requires prisoners to

exhaust all administrative remedies prior to filing a federal lawsuit which challenges “prison

conditions.” 42 U.S.C. § 1997e; see also 18 U.S.C. § 3626(g)(2). All prisoner civil rights

actions are subject to dismissal if the prisoner has not exhausted the available administrative

remedies with respect to each claim asserted. Moreover, even if the complaint is dismissed

for failure to exhaust, the prisoner will still be responsible for payment of the full filing fee.

       The law also provides that a prisoner cannot bring a new civil action or appeal a

judgment in a civil action in forma pauperis if the prisoner has on three or more prior

occasions, while incarcerated, brought a civil action or appeal in federal court that was

dismissed because it was frivolous, malicious, or failed to state a claim upon which relief

may be granted. The only exception to this “three strikes” rule is if the prisoner is in

“imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

       Because of these requirements in the law, the Court will give Plaintiff an opportunity,

at this time, to voluntarily dismiss the complaint pursuant to Fed. R. Civ. P. 41(a)(1). Such a

voluntary dismissal will not require Plaintiff to pay the filing fee or count as a dismissal

which may later subject him to the three-dismissal rule under section 1915(g). Plaintiff may

dismiss his case at this time by filing a notice of dismissal.

       However, should Plaintiff choose to proceed with his case, he MUST comply with

the following instructions:

       (1)     Plaintiff must furnish the enclosed Prisoner Trust Fund Account Statement

to the trust (financial) officer of each prison where he has been confined for the past six

months. The trust officer will complete and sign the form and return the form and supporting

                                                 3
       Case 3:20-cv-00021-DHB-BKE Document 7 Filed 04/24/20 Page 4 of 7



documents to Plaintiff for submission to the Court. Two copies of the form are enclosed for

this purpose.1

       (2)       Plaintiff must sign and date the enclosed Consent to Collection of Fees from

Trust Account. By signing this form, Plaintiff gives his consent to the collection of the

entire filing fee from his prison account in installments, in accordance with the provisions of

the Prison Litigation Reform Act.

       (3)       Plaintiff must return both the Prisoner Trust Fund Account Statement and

the Consent to Collection of Fees from Trust Account to the Clerk within thirty days of

this Order.

       Once Plaintiff has returned the required forms, the Court will review Plaintiff’s

complaint, to be amended as described below, to determine which, if any, claims are viable

and which, if any, Defendants should be served with a copy of the complaint.

       Plaintiff is cautioned that while this action is pending, he shall immediately inform

this Court of any change of address. Failure to do so will result in dismissal of this case,

without prejudice.

II.    Plaintiff Must Submit an Amended Complaint on the Standard Form Used by
       Incarcerated Litigants

       As explained above, Plaintiff was one of three prisoners who attempted to join in

bringing one lawsuit against the above-named Defendants. See Coleman v. Brooks, CV 320-

014 (S.D. Ga. Feb. 10, 2020). Although Plaintiff affixed his signature to a complaint

       1
         The Court is aware Plaintiff has submitted some financial information in conjunction
with his motion to proceed in forma pauperis. (See doc. no. 6.) However, Plaintiff must follow
the instructions set forth in this Order regarding the enclosed Prisoner Trust Fund Account
Statement so the trust officer can provide the Court with the current information needed to
determine the amount of any appropriate initial filing fee.


                                               4
       Case 3:20-cv-00021-DHB-BKE Document 7 Filed 04/24/20 Page 5 of 7



prepared by a different inmate, the complaint does not detail claims related to alleged harm

specific to Plaintiff Wofford. Nor was the complaint used to open this case the standard

complaint form used by incarcerated litigants in the Southern District of Georgia, and

therefore does not provided the information relevant to Plaintiff that the Southern District

requires. Therefore, if Plaintiff wishes to proceed with this case, he MUST, within thirty

days of the date of this Order, file a complete amended complaint on the standard complaint

form used by incarcerated litigants in the Southern District of Georgia, and include all

matters he wishes the Court to consider in that one document.

       The Court DIRECTS the CLERK to attach a standard form complaint used by

incarcerated litigants in the Southern District of Georgia, stamped with this case number, to

Plaintiff’s service copy of this Order.      The Statement of Claim must not exceed six

handwritten pages attached to the standard form. See Goodison v. Washington Mut. Bank,

232 F. App’x 922, 923 (11th Cir. 2007) (affirming the dismissal of a case where the plaintiff

failed to heed the pleading instructions from the court regarding re-drafting the complaint);

see also London v. Georgia Dep’t of Corr., CV 502-107, doc. no. 10 (M.D. Ga. May 10,

2002) (directing that amended complaint shall not exceed six handwritten pages).

       The amended complaint must be printed legibly so that the Court may discern

Plaintiff’s claims, and it will supersede and replace in its entirety the previous pleadings filed

by Plaintiff. Hoefling v. City of Miami, 811 F.3d 1271, 1277 (11th Cir. 2016); Lowery v.

Alabama Power Co., 483 F.3d 1184, 1219 (11th Cir. 2007) (“an amended complaint

supersedes the initial complaint and becomes the operative pleading in the case”). It must

contain a caption that clearly identifies, by name, each individual that Plaintiff is suing in the

present lawsuit. Furthermore, the body of Plaintiff’s amended complaint must contain

                                                5
       Case 3:20-cv-00021-DHB-BKE Document 7 Filed 04/24/20 Page 6 of 7



sequentially numbered paragraphs containing only one act of misconduct per paragraph. The

numbered paragraphs in his amended complaint should include information such as: (i) the

alleged act of misconduct; (ii) the date on which such misconduct occurred; (iii) the names of

each and every individual who participated in such misconduct; and (iv) where appropriate,

the location where the alleged misconduct occurred.

       While Plaintiff may attach exhibits to his amended complaint, he shall not incorporate

them by reference as a means of providing the factual basis for his complaint. For example,

Plaintiff should not simply state, “See attached documents.” Thus, Plaintiff must name the

individuals whom he seeks to include as Defendants herein in both the caption and the body

of his amended complaint; he may not rely on the fact that individuals are named in the

exhibits attached to his amended complaint as a means of including such persons as

defendants to this lawsuit. The Court will not independently examine exhibits that Plaintiff

does not specifically reference (by the exhibit’s page number) in his amended complaint.

       Plaintiff is further cautioned that no portion of any prior pleading shall be

incorporated into his amended complaint by reference. Moreover, Plaintiff shall submit only

one amended complaint in accordance with the terms of this Order. Therefore, within thirty

days of the undersigned date, Plaintiff shall state in the single amended complaint filed in

accordance with the terms of this Order all claims specific to him that he wishes the Court to

consider as a basis for awarding the relief sought.

III.   Motion for Subpoenas

       Plaintiff also asks for the issuance of subpoenas to prison officials requiring their

appearance before the Court. Pursuant to a standing Order in the Southern District of

Georgia, “[s]ubpoenas will not be issued to any party litigant who is incarcerated in a jail or

                                               6
       Case 3:20-cv-00021-DHB-BKE Document 7 Filed 04/24/20 Page 7 of 7



prison. In such cases, arrangements will be made for the attendance of necessary witnesses

and the production of necessary documents through other means.” In re Subpoenas, MC

496-006 (S.D. Ga. Jan. 16, 1996). Plaintiff is not entitled to have subpoenas issued to him,

and the Court DENIES Plaintiff’s motion. (Doc. no. 5-2.) Moreover, at this early stage of the

case, there is no need for the production of witnesses and no need to make arrangements for

any such appearances before the Court.

IV.    Conclusion

       If Plaintiff fails to respond to this Order with the above-described in forma pauperis

papers and amended complaint within thirty days, the Court will presume that Plaintiff

desires to have this case voluntarily dismissed and will dismiss this action, without prejudice.

For the reasons explained above, the Court GRANTS the motion to proceed in forma

pauperis subject to compliance with the terms of this Order, (doc. no. 5-1), and DENIES the

motion for subpoenas, (doc. no. 5-2).

       SO ORDERED this 24th day of April, 2020, at Augusta, Georgia.




                                               7
